Filed 9/29/16 P. v. Jones CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F071736
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. F10905290)
                   v.

DAVID ALLEN JONES,                                                                       OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Fresno County. Denise Lee
Whitehead, Judge.
         Carol Foster, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-




*        Before Poochigian, Acting P.J., Franson, J. and Peña, J.
       Appointed counsel for defendant David Allen Jones asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436.) Counsel filed an opening brief that sets forth the facts of the case.
Defendant was advised of his right to file a supplemental brief within 30 days of the date
of filing of the opening brief. More than 30 days elapsed, and we received no
communication from defendant. Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm.
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
       On November 8, 2010, defendant pled no contest to receiving a stolen vehicle
(Pen. Code, § 496d, subd. (a)),1 and the trial court sentenced him to two years in prison
on that count.
       On March 19, 2015, defendant filed a petition for resentencing pursuant to
Proposition 47, the Safe Neighborhoods and Schools Act (§ 1170.18), requesting that the
trial court reduce his felony conviction to a misdemeanor.
       On May 11, 2015, the trial court denied the petition because defendant’s
conviction did not qualify for resentencing under Proposition 47.
       On June 2, 2015, defendant filed a notice of appeal.
                                      DISCUSSION
       On November 4, 2014, California voters enacted Proposition 47, and it went into
effect the next day. (People v. Rivera (2015) 233 Cal. App. 4th 1085, 1089.)
“Proposition 47 makes certain drug- and theft-related offenses misdemeanors, unless the
offenses were committed by certain ineligible defendants. These offenses had previously
been designated as either felonies or wobblers (crimes that can be punished as either
felonies or misdemeanors).” (Id. at p. 1091.)

1      All statutory references are to the Penal Code unless otherwise noted.


                                             2
       “Proposition 47 also created a new resentencing provision: section 1170.18.
Under section 1170.18, a person ‘currently serving’ a felony sentence for an offense that
is now a misdemeanor under Proposition 47, may petition for a recall of that sentence and
request resentencing in accordance with the statutes that were added or amended by
Proposition 47. (§ 1170.18, subd. (a).)” (People v. Rivera, supra, 233 Cal.App.4th at
p. 1092.)
       Receiving a stolen vehicle (§ 496d, subd. (a)) is not among the offenses listed in
section 1170.18. Thus, defendant is not eligible for relief under Proposition 47. The trial
court properly denied his petition for resentencing.
       We see no other arguable error that would result in a disposition more favorable to
defendant.
                                     DISPOSITION
       The order denying defendant’s petition for resentencing pursuant to Proposition 47
is affirmed.




                                             3